DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “…first and second electrodes disposed on first and second spaced regions of the main surface, respectively;…and with it the first electrode, being located on a first side of the folding position and a second region of the main surface”. It is unclear if the first electrode is disposed on the first and/or second region of the main surface. Therefore, this claim is deemed indefinite. 
Claims 2-10 are rejected the same because they depend upon claim 1. 

Claim 1 recites “with it” in line 12 and lines 14-15. It is unclear what element “it” is referring to. Therefore, this claim is deemed indefinite. 
Claims 2-10 are rejected the same because they depend upon claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20160313793 A1 – cited in IDS) in view of Tajitsu et al. (US 20150168237 A1 – cited in IDS) and Delaporte (US 20120038570 A1).

Regarding claim 1, Hong discloses a combination comprising: 
a housing which flexible (fig. 2-4 illustrate a flexible smartphone housing comprising a display panel 100. [0043] FIG. 2 illustrates an external appearance of the display device 10 as shown in FIG. 1. The display device may be any one of a variety of electronic devices, e.g., a smart phone, a laptop computer, a tablet computer, and an electronic book.); 
a displacement detection sensor (fig. 4-7 detection sensors 210, 310). 
However Hong does not expressly disclose the displacement detection sensor comprising: a displacement detection film having a main surface; first and second electrodes disposed on first 
Tajitsu, from a similar field of endeavor, teaches a displacement detection sensor (figs. 12-15 sensor device 31; [0033]-[0036]) comprising: a displacement detection film having a main surface (figs. 12-15 film 32);  first and second electrodes disposed on first and second spaced regions of the main surface, respectively (figs. 14-15 illustrates a first and second shear deformation detecting electrodes 49 and 50 formed on piezoelectric film 32); wherein the displacement detection film is disposed in the housing so as to straddle the folding position with the first region of the main surface (figs. 12-15 illustrates film 32 is disposed in a housing as to straddle the folding position 39 ), and with it the first electrode, being located on a first side of the folding position and a second region of the main surface, and with it the second electrode, being located on a second, opposite side of the folding position ([0007] and [0110] The present invention has another object to provide an electronic device constructed using the sensor device, such as a mobile communication device, a tablet PC, or a portable gaming device.  [0084]-[0104]; figs. 12-15 illustrates the film 32 is disposed in a housing as to straddle the folding position 39 with a first region 37 of the main surface of the film 32 and a second region 36 of the main surface of the film 32. Electrode 46 is located one a first side of the folding position and electrode 45 is positioned a second/opposite side of the folding position).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include alternative configuration of the displacement as suggested in [0010] of Tajitsu). 
The combination of Hong and Tajitsu does not expressly disclose a housing which is foldable along a folding position into a folded state. Although Hong fig. 2-4 illustrate a flexible smartphone housing comprising a display panel 100. [0043] FIG. 2 illustrates an external appearance of the display device 10 as shown in FIG. 1. The display device may be any one of a variety of electronic devices, e.g., a smart phone, a laptop computer, a tablet computer, and an electronic book.
Delaporte, from a similar field of endeavor, teaches teaches a housing which is foldable along a folding position into a folded state (figs. 1-3, 9-11, 13-23-24 illustrates a housing which is foldable along a folding position into a folded state. Abstract. [0008] and [0081] teaches a reconfigurable touch screen computing device with folded housing configurations).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a housing which is foldable along a folding position into a folded state as suggested by Delaporte in the device taught by Hong in view of Tajitsu in order to provide a touch screen display that can be reconfigured from a compact state to an expanded state (as suggested in [0007] of Delaporte).

Regarding claim 2, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 1, wherein the first and second electrodes overlap each other in plan view when the housing is in the folded state (Tajitsu fig. 13b; [0063] Electrodes 33 and 34 shown in FIG. 6 may be formed on the whole of or part of the main surfaces of piezoelectric film 32. The areas of electrodes 33 and 34 should be determined as a matter of design choice in accordance with the size of piezoelectric film 32 to be used, displacement to be provided, a type of detecting circuit to be used, or the like. Also see Hong 1,2, 4, and 7). 

Regarding claim 3, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 1, wherein the first and second electrodes completely overlap each other in plan view when the housing is in the folded state (Tajitsu fig. 13b; [0063] Electrodes 33 and 34 shown in FIG. 6 may be formed on the whole of or part of the main surfaces of piezoelectric film 32. The areas of electrodes 33 and 34 should be determined as a matter of design choice in accordance with the size of piezoelectric film 32 to be used, displacement to be provided, a type of detecting circuit to be used, or the like. Also see Hong 1,2, 4, and 7). 

Regarding claim 4, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 1, wherein the first and second electrodes partially overlap each other in plan view when the housing is in the folded state (Tajitsu fig. 13b; [0063] Electrodes 33 and 34 shown in FIG. 6 may be formed on the whole of or part of the main surfaces of piezoelectric film 32. The areas of electrodes 33 and 34 should be determined as a matter of design choice in accordance with the size of piezoelectric film 32 to be used, displacement to be provided, a type of detecting circuit to be used, or the like. Also see Hong 1,2, 4, and 7). 

Regarding claim 5, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 1, further comprising a processor which determines the type of pressing operation applied to the housing as a function of the outputs of the first and second electrodes (Hong fig. 1 and fig.9 the signal processor 540; [0068] the signal processor 540 compares a voltage of the detected curvature signal and a threshold voltage. The threshold voltage may be a reference voltage which determines whether the curvature signal of the curvature piezoelectric element 211 corresponds to a pressure caused by bending the display panel 100. [0070] the signal processor 540 receives notification of occurrence of a touch event.). 

Regarding claim 6, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 5, wherein the processor detects whether absolute values of outputs of each of the first and second electrodes exceed predetermined thresholds when the housing is pressed while it is in the folded state (Hong [0064]-[0074] The signal processor 540 determines the deformed state of the haptic panel 200 based on the digital curvature signal. The signal processor 540 may perform profiling on the deformed state of a display panel 100. The signal processor 540 may store a curvature profile information in a memory 550. The signal processor 540 may compare an input of a curvature profile information and the stored curvature profile information and may analyze the comparison results. For example, when a curvature is maintained for a long period of time, the signal processor 540 may generate a warning to the user (e.g., through a vibration or alarm) in order to prevent damage to the display panel 100.). 

Regarding claim 7, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 6, wherein the processor issues a warning indicating that the housing is in danger of being damaged when the absolute values of the outputs of both the first and second electrodes exceed a first threshold value (Hong [0064]-[0074] The signal processor 540 determines the deformed state of the haptic panel 200 based on the digital curvature signal. The signal processor 540 may perform profiling on the deformed state of a display panel 100. The signal processor 540 may store a curvature profile information in a memory 550. The signal processor 540 may compare an input of a curvature profile information and the stored curvature profile information and may analyze the comparison results. For example, when a curvature is maintained for a long period of time, the signal processor 540 may generate a warning to the user (e.g., through a vibration or alarm) in order to prevent damage to the display panel 100.). 

Regarding claim 9, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 1, wherein the displacement detection film includes a chiral polymer (Tajitsu [0002] a piezoelectric film composed of a chiral polymer). 

Regarding claim 10, Hong in view of Tajitsu and Delaporte discloses the combination according to claim 9, wherein the chiral polymer is polylactic acid (Tajitsu [0002] a piezoelectric film composed of a chiral polymer. Polylactic acid is a known type of chiral polymer.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJSHEED O BLACK-CHILDRESS/
Examiner, Art Unit 2684    

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684